Citation Nr: 0207801	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-15 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation by a 
surviving spouse under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2001)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to February 
1985.  He died on November [redacted], 1998.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the appellant requested a personal 
hearing at the RO before a Member of the Board and that such 
a hearing was scheduled on June 4, 2002.  The appellant did 
not appear for the hearing, request a postponement, or show 
cause for her failure to appear.  The Board will, therefore, 
proceed to decide the appeal.  See 38 C.F.R. §§ 20.700, 
20.704 (2001).

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2001), although the veteran was not 
rated totally disabled for the statutory period.  The Board 
has imposed a temporary stay on the adjudication of these 
claims in accordance with the direction of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095-, 7096-, 7098 
(Fed. Cir. Aug. 16, 2001).  In that decision, the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations 
- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106- are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking. 


FINDINGS OF FACT

1.  The causes of the veteran's death were leukemia and colon 
cancer.

2.  Leukemia and colon cancer were not present during the 
veteran's active service and were not manifest during the 
year after his separation from service.

3.  Under the authority of the Agent Orange Act of 1991, VA 
has determined that leukemia and colon cancer are not 
associated with exposure to herbicides in Vietnam.

CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1310 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001); 67 Fed. Reg. 
42,600 (June 24, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Duty to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted. See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable. See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue on appeal.

Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The appellant was informed in the June 1998 Statement of the 
Case and in subsequent Supplemental Statements of the Case, 
including in May 2001 and February 2002, of the relevant law 
and regulations and the type of evidence that could be 
submitted by her in support of her claim. A letter from the 
RO to the appellant in February 2001 specifically included 
consideration of the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

The appellant has not identified any evidence which may be 
pertinent to her claim of entitlement to service connection 
for the cause of the veteran's death which the RO has not 
obtained and considered.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her claim. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of the claim has been consistent with the 
provisions of law.  All reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim and the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.

Laws and Regulations

Service connection - cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

The service-connected disability will be considered as the 
principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2001).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2001).

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

Where a veteran served 90 days or more during a period of war 
and leukemia or a malignant tumor becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Agent Orange

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2001) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumptions of 38 C.F.R. § 3.307(d) (2001) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, Multiple 
myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.309(e) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2001).

A disease associated with exposure to herbicide agents listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in this section 
even though there is no evidence of such disease during 
service, provided that the disease listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) 
(2001).

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991, has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for leukemia or gastrointestinal tract tumors.  See 
67 Fed. Reg. 42600 (June 24, 2002).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e) (2001)), but must also determine whether 
his current disability is the result of active service under 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001) and 38 
C.F.R. § 3.303(d) (2001).  In other words, the fact that the 
veteran does not meet the requirements of 38 C.F.R. § 3.309 
(2001) does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disability.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(d) (2001).

Factual Background
 
At the time of the veteran's death, service connection was in 
effect for degenerative changes of the right knee, left knee, 
and lumbar spine and for bilateral hearing loss and tinnitus.

The veteran's available service medical records are entirely 
negative for findings or a diagnosis of leukemia or cancer.  
In a report of medical history for retirement in December 
1984, the veteran denied having or having had a tumor, 
growth, or cancer.  At an examination for retirement in 
December 1984, the veteran's vascular system and viscera were 
evaluated as normal; there was no diagnosis of leukemia or 
cancer of the colon.  There is no evidence of record that the 
veteran developed leukemia or colon cancer within one year of 
his separation from service in February 1985 and the 
appellant has not contended that he did.

Private medical treatment records reveal that, after the 
veteran complained of a history of diarrhea for 6 to 8 weeks, 
he underwent a colonoscopy in August 1998, which showed 
carcinoma in the rectosigmoid area, for which surgery was 
performed later that month.  

A final summary at a private hospital in November 1998 noted 
that the veteran had an eosinophilic myeloproliferative 
disorder of the bone marrow, which was suspicious for 
eosinophilic leukemia.  It was thought that adenocarcinoma of 
the colon caused eosinophilia.

The veteran died at the private hospital on November [redacted], 
1998.  His death certificate listed the immediate cause of 
death as colon cancer due to or as a consequence of 
eosinophilic leukemia.

In April 1999, D. H. G., MD, a surgeon, stated that he first 
saw the veteran in August 1998 and he performed surgery on 
the veteran for excision of colonic adenocarcinoma of the 
rectum.  Dr. D. H. G. stated, "According to the patient, he 
was exposed to Agent Orange while in the military service.  
It is a well known fact that Agent Orange has increased the 
incidence of many tumors including tumors of the colon."

Analysis

Initially, the Board notes that the medical evidence 
demonstrates that leukemia and colon cancer both caused or 
substantially contributed to the veteran's death.  At the 
time of the veteran's death, neither colon cancer nor 
leukemia was a service connected disability.

There are 3 bases for service connection of colon 
cancer/leukemia to be considered in this case; presumptive 
service connection as a chronic disease; presumptive service 
connection as a result of exposure to herbicides; and direct 
service connection.

With regard to presumptive service connection as a chronic 
disease, the Board notes that service connection for leukemia 
or a malignant tumor may be presumed when leukemia or the 
malignant tumor has been manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  In the veteran's case, there is 
absolutely no evidence that his leukemia or malignant tumor 
of the rectosigmoid area were manifested to a compensable 
degree within one year of his separation from service in 
February 1985.  As noted above, such diseases were diagnosed 
in 1998, which was 13 years after the veteran's separation 
from active service.  There is thus no basis on which 
presumptive service connection as a chronic disease might be 
granted for leukemia or colon cancer.

With regard to presumptive service connection as a result of 
exposure to herbicides, the Board notes that not only are 
leukemia and colon cancer not listed at 38 C.F.R. § 3.309(e) 
(2001) as diseases associated with exposure to herbicides but 
also the Secretary has determined that, based on scientific 
evidence, a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for leukemia or 
gastrointestinal tract tumors.  See 67 Fed. Reg. 42600 (June 
24, 2002).  Dr. D. H. G.'s statement that exposure to Agent 
Orange has been associated with an increased incidence of 
colon cancer is not correct.  The Board concludes that there 
is no basis in law on which service connection for leukemia 
or colon cancer as a result of exposure to herbicides might 
be granted.

With regard to direct service connection, there is absolutely 
no competent medical evidence that the veteran's leukemia and 
colon cancer, diagnosed in 1998, resulted from disease 
incurred in or aggravated by active service from June 1956 to 
February 1985.  There is no evidence whatsoever that either 
disease was present while the veteran was on active duty and 
the Board find that those diseases were not present or 
manifest during the veteran's active service.  As noted 
above, Dr. D. H. G.'s belief that colon cancer is the result 
of exposure to Agent Orange in a veteran who served in 
Vietnam has been rejected by the Secretary under authority 
granted to him by Congress after review of scientific 
evidence and reports.  Because the preponderance of the 
evidence shows that leukemia and colon cancer were not 
incurred in or aggravated by the veteran's active service, 
there is no basis on which direct service connection for 
these causes of the veteran's death might be granted.

In sum, the preponderance of the evidence is against 
presumptive service connection or direct service connection 
for the cause of the veteran's death, and entitlement to that 
benefit is not established.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (2001). 

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp.2001). 
      


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

